240 U.S. 324 (1916)
SEABOARD AIR LINE RAILWAY COMPANY
v.
RAILROAD COMMISSION OF GEORGIA.
No. 170.
Supreme Court of United States.
Argued January 13, 14, 1916.
Decided February 21, 1916.
APPEAL FROM THE CIRCUIT COURT OF APPEALS FOR THE FIFTH CIRCUIT.
*325 Mr. Edgar Watkins and Mr. W.G. Loving, with whom Mr. W. Carroll Latimer was on the brief, for appellant.
Mr. James K. Hines for appellee.
*326 MR. JUSTICE McREYNOLDS delivered the opinion of the court.
After hearing the interested parties, the Railroad Commission of Georgia concluded that making and maintaining physical connection at Lawrenceville, Georgia (a manufacturing town with two thousand inhabitants), between Lawrenceville Branch Railroad and Seaboard Air Line Railway would be practicable and to the public interest; and accordingly passed an order that within four months the roads should provide and maintain one, together with sufficient interchange tracks to care for traffic moving between them. No definite point for the connection was prescribed; opinion was expressed that expenses should be borne equally by the two companies; and they were directed to report their action within thirty days.
*327 Appellant brought this proceeding in the United States District Court, Northern District of Georgia, alleging the order was null and void and asking that its enforcement be enjoined. That court heard additional evidence and upon the whole record concluded the challenged order was not unreasonable and the commission was fully justified in making it. 206 Fed. Rep. 181. Injunction was accordingly denied and suit dismissed, and this action was affirmed by the Circuit Court of Appeals. 213 Fed. Rep. 27.
Section 2664, Georgia Code, 1910, gives the railroad commission "power and authority, when in its judgment practicable and to the interest of the public, to order and compel the making and operation of physical connection between lines of railroad crossing or intersecting each other, on entering the same incorporated town or city in this State." Wadley Southern Ry. v. Georgia, 235 U.S. 651.
It is within the power of a State, acting through an administrative body, to require railroad companies to make track connections where the established facts show public necessity therefor, just regard being given to advantages which will probably result on one side and necessary expenses to be incurred on the other. The facts being established, the question then presented is whether as matter of law there is sufficient evidence to support a finding of public necessity  the mere declaration of a commission is not conclusive. Wisconsin &c. R.R. v. Jacobson, 179 U.S. 287, 295, 296; Oregon R.R. & Nav. Co. v. Fairchild, 224 U.S. 510; Great Northern Ry. v. Minnesota, 238 U.S. 340, 345.
The state commission and both courts were of opinion that the facts sufficed to show public necessity for the connection in question and that it could be constructed and maintained without unreasonable expenditure. The only substantial question before us is whether such finding *328 is plainly erroneous because the evidence is insufficient to support it; and, having examined the record, we are unable to say the facts disclosed do not give the essential support. The judgment of the court below is accordingly
Affirmed.